FRANK, Circuit Judge.
This action is brought upon a judgment obtained in a federal district court in Iowa, which was affirmed in Darling Stores Corp. v. Young Realty Co., 8 Cir., 121 F.2d 112, certiorari denied October 13, 1942, 314 U.S. 658, 62 S.Ct. 111, 86 L.Ed. -. There the appellant raised precisely the issue of lack of jurisdiction that it has raised here, but the decision, as indicated, went against it. It asserts here, in effect, that that decision is open to collateral attack because the court drew wrong factual inferences from the findings of fact and incorrectly interpreted the Iowa statute as applied to those inferences. Such alleged errors could not have been successfully asserted in such a suit as this even in those days when judgments were more vulnerable than now. And surely, today, such an error cannot be asserted in the light of recent Supreme Court decisions which have markedly diminished'the peculiar sacredness of juris*557dictional issues and have accorded greater potency to a court’s determination that it has jurisdiction. Baldwin v. Iowa Traveling Men’s Ass’n, 283 U.S. 522, 51 S.Ct. 517, 75 L.Ed. 1244; Stoll v. Gottlieb, 305 U.S. 165, 59 S.Ct. 134, 83 L.Ed. 104; Chicot Drainage District v. Baxter State Bank, 308 U.S. 371, 60 S.Ct. 317, 84 L.Ed. 329; Treinies v. Sunshine Mining Co., 308 U.S. 66, 67, 60 S.Ct. 44, 84 L.Ed. 85; Sunshine Coal Co. v. Adkins, 310 U.S. 381, 60 S.Ct. 907, 84 L.Ed. 1263.
The judgment of the district court is affirmed.